UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Commission File Number: 000-52640 OAK RIDGE FINANCIAL SERVICES, INC (Exact name of registrant as specified in its charter) North Carolina 20-8550086 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Post Office Box 2 2211 Oak Ridge Road Oak Ridge, North Carolina 27310 (Address of principal executive offices) (336) 644-9944 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨ No x The number of shares outstanding of each of the registrant’s classes of common stock, as of November 6, 2012, was as follows: Class Number of Shares Common Stock, no par value CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This document contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These statements represent expectations and beliefs of Oak Ridge Financial Services, Inc. (hereinafter referred to as the “Company”) including but not limited to the Company’s operations, performance, financial condition, growth or strategies. These forward-looking statements are identified by words such as “expects”, “anticipates”, “should”, “estimates”, “believes” and variations of these words and other similar statements. For this purpose, any statements contained in this form that are not statements of historical fact may be deemed to be forward-looking statements. Readers should not place undue reliance on forward-looking statements as a number of important factors could cause actual results to differ materially from those in the forward-looking statements. These forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results to differ materially from current projections depending on a variety of important factors, including without limitation: • Revenues are lower than expected; • Credit quality deterioration which could cause an increase in the provision for credit losses; • Competitive pressure among depository institutions increases significantly; • Changes in consumer spending, borrowings and savings habits; • Technological changes and security and operations risks associated with the use of technology; • The cost of additional capital is more than expected; • A change in the interest rate environment reduces interest margins; • Asset/liability repricing risks, ineffective hedging and liquidity risks; • Counterparty risk; • General economic conditions, particularly those affecting real estate values, either nationally or in the market area in which we do or anticipate doing business, are less favorable than expected; • The effects of the Federal Deposit Insurance Corporation deposit insurance premiums and assessments; • The effects of and changes in monetary and fiscal policies and laws, including the interest rate policies of the Federal Reserve Board; • Volatility in the credit or equity markets and its effect on the general economy; • Demand for the products or services of the Company and the Bank of Oak Ridge, as well as their ability to attract and retain qualified people; • The costs and effects of legal, accounting and regulatory developments and compliance; and • Regulatory approvals for acquisitions cannot be obtained on the terms expected or on the anticipated schedule. The Company undertakes no obligation to update any forward-looking statement, whether written or oral, that may be made from time to time, by or on behalf of the Company. 2 Oak Ridge Financial Services, Inc. Table of Contents Part 1: Financial Information Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2012 (unaudited) and December31, 2011 4 Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011(unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the three andnine months ended September 30, 2012 and 2011 (unaudited) 6 Consolidated Statements of Changes in Stockholders’ Equity for the nine months ended September 30, 2012 and 2011 (unaudited) 7 Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) 8 Notes to Unaudited Consolidated Financial Statements 10 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 41 Item4. Controls and Procedures 41 Part II. Other Information Item6. Exhibits 42 Signature Page 44 3 Consolidated Balance Sheets September 30, 2012 (Unaudited) and December 31, 2011 (Audited) (Dollars in thousands) Assets Cash and due from banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Time deposits — Securities available-for-sale Securities held-to-maturity (fair values of $4,414 in 2012 and $5,204 in 2011) Federal Home Loan Bank Stock, at cost Loans held for sale Loans, net of allowance for loan losses of $4,477 in 2012 and $4,446 in 2011 Property and equipment, net Foreclosed assets Accrued interest receivable Bank owned life insurance Other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Junior subordinated notes related to trust preferred securities Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, Series A, 7,700 shares authorized and outstanding; no par value, $1,000 per share liquidation preference Common stock, no par value; 50,000,000 shares authorized; 1,808,445 issued and outstanding in 2012 and 2011 Warrant Retained earnings Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Consolidated Financial Statements 4 Consolidated Statements of Operations For the three and nine months ended September 30, 2012 and 2011 (Unaudited) (Dollars in thousands except per share data) Three months ended September 30, Nine months ended September 30, Interest and dividend income Loans and fees on loans $ Interest on deposits in banks 6 15 35 56 Federal Home Loan Bank stock dividends 2 2 8 7 Taxable investment securities Total interest and dividend income Interest expense Deposits Short-term and long-term debt 44 43 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposit accounts 87 Gain on sale of securities — — — Gain (loss) on sale of property and equipment 51 — 58 (4
